DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                      Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-18 are allowed.

Claims 1, 13 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ transmitting, to the terminal, a plurality of values associated with control channel candidates, the plurality of values respectively corresponding to a plurality of numbers associated with control channel elements (CCEs) constituting one control channel candidate, wherein each of the plurality of values indicates a number of control channel
candidates to be monitored by the terminal, determining a set of control channel candidates for the terminal to monitor, based on an identifier (ID) of the terminal and at least one of the plurality of values associated with the control channel candidates; and transmitting the control information to the terminal through one control channel among the set of control channel candidates in the resource region.”

Claim 7 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, from the base station, a plurality of values associated with control channel candidates, the plurality of values respectively corresponding to a plurality of numbers associated with control channel elements (CCEs) constituting one control channel candidate, wherein each of the plurality of values indicates a number of control channel candidates to be monitored by the terminal; determining a set of control channel candidates based on an identifier (ID) of the terminal and at least one of the plurality of values associated with the control channel candidates; and monitoring the set of control channel candidates in the resource region to receive the control information through one control channel among the set of control channel candidates.”

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473